Title: Thomas Jefferson to John Payne Todd, 15 August 1816
From: Jefferson, Thomas
To: Todd, John Payne


          
            Monticello Aug. 15. 16.
          
          You have given me, my dear Payne, a very handsome keep-sake which has amused me much, and not the less by the puzzle it has afforded me, to find out the method of rectifying it. I at length discovered it, and that it was
			 only necessary to loosen a little a single screw to throw it out of geer, and to throw it in again after setting the index. it was exactly 10° wrong. it is indeed a very convenient travelling
			 thermometer.
          You must now accept a keep-sake from me, which may suit you as a sportsman, better than myself who have ceased to be one. I send by the stage, to be lodged for you at Orange C. H. a box containing a pair of Turkish pistols. they were originally with wheel-locks, which not being convenient, I had locks of the modern form substituted, but so that they can be changed for
			 the former in a moment. they are 20. inch barrels so well made that I never missed a squirrel 30. yards with them. I fixed one in a wooden holster to hang in the loop of the pommel of my saddle
			 to be
			 handily taken in out & in, having used it daily while I had a horse who would stand fire. I had other holsters also made for both to hang them at the side of my carriage for road use; & with locks &
			 staples to secure them from being handled by curious people. one of the wheel locks is a little out of order, and will require a skilful gunsmith to put to rights it is now cocked, and I could
			 not
			 find out how to discharge it.
          the key is with them; and they wind up to the right, or with the sun. in the hope they will afford you sport in your daily  rides, I pray you to accept the assurance of my friendship & respect and to present the same to the president and mrs Madison.
          Th: Jefferson
        